

117 HR 4697 IH: To amend the Small Business Act to eliminate certain requirements relating to the award of construction subcontracts within the county or State of performance.
U.S. House of Representatives
2021-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4697IN THE HOUSE OF REPRESENTATIVESJuly 26, 2021Mr. Young (for himself, Mr. Kahele, and Mr. Case) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo amend the Small Business Act to eliminate certain requirements relating to the award of construction subcontracts within the county or State of performance.1.Elimination of requirement relating to award of construction subcontracts within county or State of performanceSection 8(a) of the Small Business Act (15 U.S.C. 637(a)) is amended by striking paragraph (11).